                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                           No. 5:17-CR-275-FL-1


 UNITED STATES OF AMERICA                           )
                                                    )
                 v.                                 )               ORDER
                                                    )
 SAMUEL DOOLITTLE,                                  )
                                                    )
         Defendant;                                 )


       This matter is before the court on the motion of Defendant Samuel Doolittle ("Defendant")

requesting, at the Governm~~t' s expense, transcripts and copies of several documents from his

case, [DE-1 (indictment), -38 to -41 (arraignment transcript and related             documents~.   plea

agreement), -50 to -52 (sentencing memoranda), -_57. to -65 (sentencing transcript. and related

documents, judgment, statement of reasons, preliminary order of forfeiture, sealed victim

restitution information)]. [DE-69].

        28 U.S.C. § 753(f) addresses the circumstances under which .the court may provide an

indigent defendant with a copy of his transcript at the Government's expense. Specifically, the

statute directs courts to provide an indigent defendant proceeding in forma pauperis under 28

U.S.C. § 1915(a) with a free transcript in order-to bring an action pursuant to 28 U.S.C. § 2255 if

the court certifies "that the suit ... is not frivolous and that the transcript is needed to decide. the

issue presented by the suit .... " 28. U.S.C. § 753(f); see also United States v. MacCollum, 426

U.S. 317, 326 (1976); United States v. Glass, 317 F.2d 20_0, 202 (4th. Cir 1963) (explaining that

an indigent defendant may not obtain a free transcript without a showing of necessity, ''merely to

comb the record in the hope of discovering some flaw"). Because there is no constitutional
requirement that the Government provide an indigent defendant. with free transcripts or other court

documents in order to collaterally attack a conviction or sentence, the defendant must show a

"particularized need'' for the documents. Morin v. United States, 522 F.2d 8, _9 (4th Cir. 1975)

(citing Jones v. Superintendent, Va. Staie Farm, 460 F.2d.150, 152-53 (4th Cir. 1972)); see also

MacCollum, 426 U.S. at 323-38.

       Doolittle has a pending§ 2255 petition raising two claims: (1) the: sentence imposed was

unconstitutional because the combined 'term of imprisonment and term of supervised
                                                                           -
                                                                                   release

exceeds the statutory maximum for the offense, and supervised release is unenforceable because

any period of supervised release would exceed the statutory maximum; and (2) counsel· was

ineffective for failing to object to the unconstitutional sentence and supervised release period on

the grounds asserted in claim one. [DE-68]. In Doolittle's niotiori for copies and transcripts, he

asserts that "he has reason to believe'' his counsel had access to information that would have proved

him innocent of Count Six of the Indictment, interstate transportation for prostitution by coercion

and enticement in violation of 18 U.S.C. § 2421(a), to whfoh Doolittle pleaaed guilty pursuant to

a plea agreement. [DE-38, -40]. There is no apparent connection between the issues raised in the

§ 2255 petition and the documents sought by Doolittle. Accordingly, Doolittle has failed to

demonstrate that the documents he seeks are necessary _to decide the issues presented by his § 225 5

petition, and the motion is denied.

               SO ORDERED, this the / ' day of January 202Q.


                                                     ·&.L-FB
                                                      ObertBT; S:k
                                                      United States Magistrate_ Judge




                                                 2
